Citation Nr: 0207200	
Decision Date: 07/02/02    Archive Date: 07/10/02

DOCKET NO.  01-02 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Whether the veteran's substantive appeal to the April 29, 
1997 rating decision was timely filed.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The veteran had active service from February 1969 to November 
1970.  

By rating action in October 1995, service connection was 
denied for post traumatic stress disorder (PTSD).  The 
veteran was notified of this decision and did not appeal.  In 
April 1997, the RO denied the veteran's request to reopen the 
claim of service connection for PTSD.  A notice of 
disagreement was received and a statement of the case (SOC) 
was issued.  Thereafter, in June 2000, the veteran was 
notified that his substantive appeal (VA Form 9) was not 
timely filed.  A notice of disagreement to the issue of 
timeliness of the substantive appeal was received in June 
2000.  An SOC for this issue was promulgated in January 2001.  


REMAND

In a letter received in December 2000, and on an attachment 
to his VA Form 9, received in February 2001, the veteran 
indicated his desire to appear for a video conference hearing 
at the RO before a member of the Board in Washington, DC, in 
connection with his appeal of the timeliness of his 
substantive appeal.  

In light of the above, this case must be REMANDED to the RO 
for the following:  

The veteran should be scheduled for a 
video conference hearing at the RO before 
a member of the Board of Veterans' 
Appeals sitting in Washington, DC.  If a 
personal hearing before a traveling 
member of the Board is available before a 
video conference hearing can be 
scheduled, the veteran should be slated 
to appear before the Travel Board.  

By this REMAND, the Board intimates no opinion; either legal 
or factual, as to any final determination warranted in this 
case.  No action is required of the veteran until he is 
notified by the RO.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  


